 Case 8:21-cv-02201-SDM-AEP Document 1 Filed 09/16/21 Page 1 of 7 PageID 1




                    UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


GRAND BAY EXPORTS S.A., a Panama
company, and PAPELERIA ISTMEÑA S.A.,
a Panama company,

              Plaintiffs,                           Case No.: ______________

                    v.

MCLAIN FOODS, INC., a Florida corporation


             Defendant.
                                              /

                            COMPLAINT FOR DAMAGES
      Plaintiffs, GRAND BAY EXPORTS S.A. (“Plaintiff Grand Bay”) and
PAPELERA ISTMEÑA S.A. (“Plaintiff Papelera”) (hereinafter, collectively
referred to as “Plaintiffs”), file this Complaint against MCLAIN FOODS, Inc.
(“McLain” / “Defendant”) and states as follows:

                            JURISDICTION AND VENUE

      1.     This Court has original subject matter jurisdiction over this claim
pursuant 28 U.S.C. § 1332(a), because there is complete diversity of citizenship
among the parties, and the amount in controversy exceeds the sum of Seventy
Five Thousand Dollars ($75,000.00), excluding interests and costs.
      2.     This Court has personal jurisdiction over Defendant McLain which
is a company organized under the State of Florida, conducting business in the
State of Florida and with its principal place of business in this District.


                                          1
 Case 8:21-cv-02201-SDM-AEP Document 1 Filed 09/16/21 Page 2 of 7 PageID 2




      3.     Venue is proper in this United States District Court for the Middle
District of Florida pursuant to 28 U.S.C. §§ 1391.

                                  THE PARTIES

      4.     Plaintiff GRAND BAY EXPORTS S.A. is a company organized and
existing under the laws of the country of Panama, having its principal place of
business located at Federico Boyd Ave. and 49 St., 33 Alfaro Bldg. 6 Floor,
Panama City, Panama.
      5.     Plaintiff PAPELERA ISTMEÑA S.A. is a company organized and
existing under the laws of the country of Panama, having its principal place of
business located at Calle 4ta, La Loceria, via Ricardo J Alfaro, Panama City,
Panama.
      6.     Defendant MCLAIN FOODS, INC. is a corporation organized and
existing under the laws of the State of Florida, having its principal place of
business located at 1918 4th Street N, Saint Petersburg, FL 33704.

                           GENERAL ALLEGATIONS

      7.     Plaintiffs manufactures and distributes an array of paper products,
among them, paper towels and toilet paper through the United States, including
Florida.
      8.     On or about April 2020 Plaintiffs began selling its products to
McLain and McLain began selling and distributing Plaintiffs’ products in the
United States of America (“Products”).
      9.     Once Plaintiffs shipped the Products manufactured per McLain’s
request in each purchase order, Plaintiffs invoiced McLain for all products
ordered by McLain detailing all amounts owed to Plaintiffs.



                                         2
 Case 8:21-cv-02201-SDM-AEP Document 1 Filed 09/16/21 Page 3 of 7 PageID 3




       10.    Grand Bay produced and delivered to McLain all Products as
ordered by McLain.
       11.    In total, Plaintiffs delivered Two Million Two Hundred Ninety-six
Thousand Five Hundred and Eleven Dollars with Sixty-Seven Cents
($2,296,511.67) worth of Products.
       12.    Enclosed as composite Exhibit A is a statement of account
containing detail of the Products sold to McLain and the invoiced amount by the
Plaintiffs.
       13.    Despite selling and delivering the goods ordered by McLain,
McLain has failed to issue full payment for the outstanding invoices.
       14.    By March 11th, 2021, McLain owed Grand Bay Two Million Two
Hundred Ninety-six Thousand Five Hundred and Eleven Dollars with Sixty-
Seven Cents ($2,296,511.67) on outstanding invoices.
       15.    After Plaintiffs had manufactured and dispatched Two Million Two
Hundred Ninety-six Thousand Five Hundred and Eleven Dollars with Sixty-
Seven Cents ($2,296,511.67) worth of Plaintiff’s Products, McLain notified
Plaintiffs its desire to reject eighty nine (89) loads of Products because McLain
alleged that it had been unable to sell them.
       16.    Although not required to, Plaintiffs accepted the return of the eighty
nine (89) loads of products that had already been manufactured for and
delivered to McLain per its request, and thus issued credit to McLain in the
amount of One Million Eighty-nine Thousand One Hundred and Three Dollars
with Fifty-Two Cents ($1,089,103.52) to reduce McLain’s debt.

       17.    In an effort to accommodate McLain’s request to return the eighty
nine (89) loads of Products, Grand Bay incurred in approximately Two Hundred
Fifty-eight Thousand Nine Hundred and Fifty-five Dollars ($258,955.00) in
logistical and storage costs, plus Four Hundred Eighty-eight Thousand Eight
                                          3
 Case 8:21-cv-02201-SDM-AEP Document 1 Filed 09/16/21 Page 4 of 7 PageID 4




Hundred and Forty Dollars with Sixty-five Cents $488,840.65 in shipping, import
taxes and duties in order to return seventy eight (78) loads of products to one of
the group’s manufacturing locations for the merchandise returned by McLain.
Additionally, Grand Bay also suffered a loss of approximately Fifty-two
Thousand Six Hundred and Fifty Three Dollars with Eight Cents ($52,653.08) in
the form of discounts issued to achieve the sale of eleven (11) loads of products
to a third-party in the United-States.

      18.    On or about March 19th, 2021 and April 16th, 2021, McLain made two
partial payments to further reduce its debt with Plaintiffs in the amount of Four
Hundred Eighty-eight Thousand Six Hundred and Nineteen Dollars with
Seventy-two Cents $488,619.72, of which Four Hundred Thousand Dollars
($400,000.00) was made to Plaintiff Grand Bay and the other Eighty-eight
Thousand Six Hundred and Nineteen Dollars with Seventy-two Cents
($88,619.72) to Plaintiff Papelera.
      19.    There remains unpaid the amount of Seven Hundred Eighteen
Thousand Seven Hundred and Eighty-eight Dollars with Forty-three Cents
($718,788.43), of which Five Hundred Eleven Thousand Nine Hundred and Five
Dollars with Fifty-four Cents ($511,905.54) corresponds to goods sold by Plaintiff
Grand Bay and Two Hundred Six Thousand Eight Hundred Eighty-two Dollars
with Eighty-nine Cents ($206,882.89) corresponds to goods sold by Plaintiff
Papelera.
      20.    Plaintiffs have made several demands to no avail.
      21.    All conditions precedent has been complied with, have been excused
or have been waived.
      22.    Plaintiffs’ have retained the services of the undersigned and is
required to pay its reasonable attorneys’ fees.


                                         4
 Case 8:21-cv-02201-SDM-AEP Document 1 Filed 09/16/21 Page 5 of 7 PageID 5




                                    Count I
                               OPEN ACCOUNT

      23.   Plaintiffs repeat and reallege Paragraphs 1-22 as if fully set forth
herein and further state;

      24.   This is an action for damages.
      25.   Plaintiffs manufactured and dispatched Products to McLain as
ordered by McLain.
      26.   Plaintiffs did in fact deliver the Products requested by McLain.
      27.   McLain was obliged to pay the agreed upon price or the reasonable
value of the Products sold.
      28.   Despite Plaintiff’s repeated demands, both written and verbal,
McLain refuses to pay for the Products sold and delivered.
      29.   Enclosed as Exhibit “A” is a copy of the mutual, open and current
account statement of McLain.
      WHEREFORE, Plaintiffs respectfully request that this Honorable Court

find judgment in their favor and against Defendant, McLain, for damages,

including but not limited to the price of the goods sold, and any other

commercially reasonable damages including lost profits and incidental and or

consequential damages, prejudgment interest, costs and attorney’s fees (if

entitlement is shown) and for such further relief that this Honorable Court deems

just and proper.

                                    Count II
                       GOODS SOLD AND DELIVERED



                                        5
 Case 8:21-cv-02201-SDM-AEP Document 1 Filed 09/16/21 Page 6 of 7 PageID 6




        30.   Plaintiffs repeat and reallege Paragraphs 1-22 as if fully set forth
herein and further state;
        31.   This is an action for damages.
        32.   McLain owes Plaintiff the price of the Products sold and delivered.
        33.   Enclosed as Exhibit “A” is the statement of account corresponding to
the Products sold and the amounts owed.
        34.   To date, McLain has refused to make full payment on the Products
sold.
        WHEREFORE, Plaintiffs respectfully request that this Honorable Court
find judgment in their favor and against Defendant, McLain for damages,
including but not limited to the price of the goods sold, and any other
commercially reasonable damages including lost profits and incidental and or
consequential damages, prejudgment interest, costs and attorney’s fees (if
entitlement is shown) and for such further relief that this Honorable Court deems
just and proper.


                                      Count III
                              UNJUST ENRICHMENT
        35.   Plaintiffs repeat and reallege Paragraphs 1-22 as if fully set forth
herein and further state;
        36.   In the alternative, this is action for unjust enrichment.
        37.   Plaintiffs, at the request or on behalf of McLain manufactured and
delivered Two Million Two Hundred Ninety-six Thousand Five Hundred and
Eleven Dollars with Sixty-Seven Cents $2,296,511.67 worth of Plaintiff’s Products
to McLain, thereby conferring a benefit.
        38.   McLain voluntarily and knowingly accepted and retained the
benefit but failed to pay the reasonable and agreed upon price, so that it would

                                           6
 Case 8:21-cv-02201-SDM-AEP Document 1 Filed 09/16/21 Page 7 of 7 PageID 7




be inequitable for McLain to retain the benefit of the goods sold and delivered
without paying the value thereof.
       39.   In addition, upon returning to Plaintiff some of the Products sold
and delivered to McLain, Plaintiff incurred in additional costs in order to
accommodate such return.
       40.   Plaintiffs also conferred a benefit on McLain in accepting the return
of some of the Products and reducing the debt thereof and McLain voluntarily
accepted such benefit so that it would be inequitable for Defendant to retain any
benefit without paying the value thereof.
      WHEREFORE, Plaintiffs respectfully request that this Honorable Court
find judgment in their favor and against Defendant, McLain for damages,
including but not limited to the price of the goods sold, and any other
commercially reasonable damages including lost profits and incidental and or
consequential damages, prejudgment interest, costs and attorney’s fees (if
entitlement is shown) and for such further relief that this Honorable Court deems
just and proper.
DATED this 14th day of September, 2021

                Respectfully Submitted,
                                              Law Firm of Rubio and Associates,
                                              PA
                                              Attorneys for Plaintiffs
                                              8950 SW 74th Court, Ste. 1804
                                              Miami, FL 33156
                                              Tel: (786) 220-2061
                                              Fax: (786) 220-2062
                                              hrubio@rubiolegal.com

                                              By: _/s/ Humberto Rubio___
                                              Humberto Rubio, Jr., Esq.
                                              FBN: 036433


                                          7
